ICJ_166_ConventionTerrorismFinancingCERD_UKR_RUS_2019-11-08_JUD_01_PO_01_EN.txt. 609




        DISSENTING OPINION OF VICE-PRESIDENT XUE




   1. With much regret, I departed from the majority and voted against
the decision on the jurisdiction of the Court with regard to the Interna-
tional Convention for the Suppression of the Financing of Terrorism
(hereinafter the “ICSFT”). I ﬁrmly believe that the Court does not have
jurisdiction under Article 24, paragraph 1, of the ICSFT in this case.

  2. Ukraine’s claim as presented in its Application and Memorial, in my
opinion, concerns more the alleged military and ﬁnancial support by the
Russian Federation to the armed groups in the course of armed conﬂict
in eastern Ukraine, where violations of international humanitarian law
may have occurred, than the Russian Federation’s failure in preventing
and suppressing the ﬁnancing of terrorism. The materials submitted by
Ukraine do not present a plausible case that falls within the scope of the
ICSFT.

   3. Identiﬁcation of the subject-matter of the dispute is essential for the
Court to determine its jurisdiction ratione materiae. More often than not,
a dispute arises from a complicated political context, where the legal
question brought before the Court is mixed with various political aspects.
That fact alone does not preclude the Court from founding its jurisdic-
tion. As the Court pointed out in the case concerning United States Dip-
lomatic and Consular Staff in Tehran (United States of America v. Iran),
“legal disputes between sovereign States by their very nature are likely to
occur in political contexts, and often form only one element in a wider
and long-standing political dispute between the States concerned” (Judg-
ment, I.C.J. Reports 1980, p. 20, para. 37). Moreover, “never has the view
been put forward before that, because a legal dispute submitted to the
Court is only one aspect of a political dispute, the Court should decline to
resolve for the parties the legal questions at issue between them” (ibid.).
What the Court had to take into account when determining the question
of jurisdiction was whether there was connection, legal or factual, between
the “overall problem” in the context and the particular events that gave
rise to the dispute, which precluded the separate examination of the appli-
cant’s claims by the Court.

   4. The essential element in this criterion is the separability of the claim
from the overall problem. In determining the question of jurisdiction
ratione materiae, either proprio motu, or at the request of a party, the
Court has to ascertain whether the dispute can be detached or separated

55

610        application of the icsft and cerd (diss. op. xue)

from the overall political context and presented as a self-standing issue,
either in law or fact, capable of judicial settlement by the Court. When
the dispute constitutes an inseparable part of the overall problem and any
legal pronouncement by the Court on that particular dispute would nec-
essarily step into the area beyond its jurisdiction, judicial prudence and
self-restraint is required. In international judicial settlement of disputes
between States, the question of jurisdiction is just as important as merits.
This policy is designed and reﬂected in each and every aspect of the juris-
dictional system of the Court.
   5. The dispute between Ukraine and the Russian Federation arose
from the internal armed conﬂict in eastern Ukraine. Acts alleged by
Ukraine all took place during this period. Apparently, attacks that tar-
geted civilians with the intention to create “terror” in the event of an
armed conﬂict are serious violations of international humanitarian law
and human rights law. To draw a clear legal distinction between such
violations and the acts of terrorism alleged by Ukraine in the present con-
text, however, is likely diﬃcult, if not impossible. To characterize military
and ﬁnancial support from Russia’s side, by whomever possible, as ter-
rorism ﬁnancing, would inevitably bear the legal implication of deﬁning
the nature of the armed conﬂict in eastern Ukraine, which, in my view,
extends well beyond the limit of the Court’s jurisdiction under the ICSFT.
In other words, Ukraine’s allegations against the Russian Federation
under the ICSFT bear an inseparable connection with the overall situa-
tion of the ongoing armed conﬂict in eastern Ukraine. Factually, docu-
ments before the Court do not demonstrate that the alleged terrorism
ﬁnancing can be discretely examined without passing a judgment on the
overall situation of the armed conﬂict in the area ; Ukraine’s claim under
the ICSFT forms an integral part of the whole issue in eastern Ukraine.
Judicially, the Court is not in a position to resolve the dispute as pre-
sented by Ukraine.



   6. My second reason for upholding the Russian Federation’s objection
to the jurisdiction of the Court under Article 24, paragraph 1, of the
ICSFT relates to the scope of the Convention. The term “any person” in
Article 2, paragraph 1, of the ICSFT must be interpreted within the
framework of the Convention to which States parties agreed to accept.
Under Articles 3 and 7 of the ICSFT, State parties undertake to establish
in their domestic law territorial, national and universal criminal jurisdic-
tion over oﬀences deﬁned in Article 2, paragraph 1, thereof. As the Court
recalls in the Judgment, the drafting history of the Convention demon-
strates that the Convention only addresses oﬀences committed by indi-
viduals and does not cover the ﬁnancing by a State of acts of terrorism,
which lies outside the scope of the Convention (Judgment, para. 59). Dur-
ing the proceedings this point was not contested between the Parties. This
interpretation, however, becomes blurred when the meaning of the term

56

611         application of the icsft and cerd (diss. op. xue)

“any person” in Article 2, paragraph 1, is given. According to the major-
ity’s view,

      “[t]he Convention contains no exclusion of any category of persons.
      It applies both to persons who are acting in a private capacity and to
      those who are State agents. As the Court noted . . . State ﬁnancing
      of acts of terrorism is outside the scope of the ICSFT; therefore, the
      commission by a State oﬃcial of an oﬀence described in Article 2 does
      not in itself engage the responsibility of the State concerned under the
      Convention. However, all States parties to the ICSFT are under an
      obligation to take appropriate measures and to co-operate in the pre-
      vention and suppression of oﬀences of ﬁnancing acts of terrorism
      committed by whichever person. Should a State breach such an obli-
      gation, its responsibility under the Convention would arise.” (Judg-
      ment, para. 61.)

This seemingly straightforward statement unfortunately cannot be sus-
tained by the rules of State responsibility.
   7. I agree that the term “any person” does not preclude State oﬃcials
and there is no question about jurisdictional immunity. There are possible
cases where a State oﬃcial’s act may invoke the application of the Con-
vention. For example, when a State oﬃcial of State A has allegedly com-
mitted an oﬀence of terrorism ﬁnancing to a group located in State B for
conducting terrorist acts, State A, as a party to the ICSFT, is obliged to
provide legal assistance to another State party, State B, and take mea-
sures to suppress the crime. If such State oﬃcial is found in the territory
of State C, State C has to take measures to bring him to criminal justice
and provide legal assistance to State B, if the latter so requests. In either
situation, no State act is alleged.

  8. The situation in the present case is an entirely diﬀerent one ; every
act of terrorism ﬁnancing alleged by Ukraine points at the Russian Fed-
eration itself. In its Application, Ukraine requests the Court to adjudge
and declare that
      “the Russian Federation, through its State organs, State agents, and
      other persons and entities exercising governmental authority, and
      through other agents acting on its instructions or under its direction and
      control, has violated its obligations under the Terrorism Financing
      Convention by:
      (a) supplying funds, including in-kind contributions of weapons and
          training, to illegal armed groups that engage in acts of terrorism
          in Ukraine, including the DPR, the LPR, the Kharkiv Partisans,
          and associated groups and individuals, in violation of Article 18”
          (emphasis added).


57

612        application of the icsft and cerd (diss. op. xue)

Although Ukraine subsequently deleted this submission in the Memorial,
instead, accusing the Russian Federation of allowing and encouraging its
own oﬃcials to ﬁnance terrorism, the substance of its claim under the
ICSFT remains unchanged. Factually, Ukraine does not draw any dis-
tinction between its initial allegation of terrorism ﬁnancing under the
Russian Federation’s instruction and direction, and its subsequent claim
based on the Russian Federation’s permission and encouragement. It is
evident that what Ukraine has in mind is primarily the State responsibil-
ity of the Russian Federation for the acts done by its oﬃcials or agencies,
or acts allegedly instructed or directed by the Russian Federation. This
intention can be observed from Ukraine’s Memorial, where it states that
“[w]hen a State allows or encourages its own oﬃcials to ﬁnance terrorism,
it necessarily fails to take all ‘practicable measures’ to prevent the ﬁnanc-
ing of terrorism” (emphasis added). Apparently, this is a case concerning
the allegations of the ﬁnancing by a State of terrorist acts, which, as the
Court stated in the Judgment, is explicitly precluded from the scope of the
ICSFT.


  9. By virtue of the rules of attribution for the invocation of State
responsibility, acts done by State oﬃcials in the exercise of their functions
and acts instructed or directed by the State are regarded as acts of the
State in international law. In case the acts alleged by Ukraine were
proven, it would be the Russian Federation as the State that should be
held responsible for such acts under international law, regardless of indi-
vidual criminal responsibility under domestic law. The Court should not
simply, by relying on Ukraine’s amendment of its submissions, come to
the conclusion that this case is not about State’s ﬁnancing of terrorist acts
without examining the relevant elements of the scope of the Convention,
such as the term “funds”, and the nature of the alleged acts in light
of Article 2, paragraph 1, of the Convention. By narrowly focusing on
the obligations in preventing and suppressing terrorism ﬁnancing, the
Court not just unduly expands the scope of its jurisdiction ratione
materiae, but also creates confusion and uncertainty in the law of State
responsibility.

   10. Moreover, in the present case, the question whether or not the
Russian Federation allowed or encouraged military and ﬁnancial support
to the armed groups in eastern Ukraine is not a matter for the Court to
consider, as it falls outside the scope of its jurisdiction under the ICSFT.
Should the case proceed to the merits phase, however, the Court may ﬁnd
itself in a position where it has to pronounce on the above question,
which, in my view, may raise the issue of judicial propriety.
   11. Judicial policy requires the Court to avoid unnecessary prolonga-
tion of the legal process if the case does not present itself as plausible.
Proper identiﬁcation of the subject-matter of the dispute that falls within
the scope of the jurisdiction ratione materiae of the Court is essential for

58

613        application of the icsft and cerd (diss. op. xue)

the purposes of good administration of justice and judicial economy.
Loose expansion of the scope of the Court’s jurisdiction will not be con-
ducive to the peaceful settlement of international disputes, when judicial
restraint is clearly called for under the circumstances. To allow this case
to proceed to the merits phase, in my view, would neither serve the object
and purpose of the ICSFT, nor contribute to the peace process in the
region.

                                                (Signed) Xue Hanqin.




59

